IN THE
TENTH COURT OF
APPEALS










 

No. 10-04-00172-CV
 
O'Brien Murphy Family  Trust,
                                                                      Appellant
 v.
 
THE State of Texas, ET AL.,
                                                                      Appellees
 
 
 

From the 240th District Court
Fort Bend County, Texas
Trial Court # 00-CV-116867
 

MEMORANDUM 
Opinion

 




          The
Clerk of this Court notified the parties that the appellant=s
brief was overdue in this cause and that the appeal would be dismissed if an
appropriate response was not filed within ten days.  The Court has received no response.  Accordingly, the appeal is dismissed for want
of prosecution.  See Tex. R. App. P. 38.8(a)(1), 42.3.
PER CURIAM
Before
Chief Justice Gray,
Justice Vance, and
Justice Reyna
Appeal
dismissed




Opinion
delivered and filed November 3, 2004
[CV06]